                                          Case 3:21-cv-00684-JCS Document 14 Filed 03/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                                  Case No. 21-cv-00684-HSG
                                         DREVALEVA,
                                   8                                                         ORDER GRANTING MOTION TO
                                                        Plaintiff,                           PROCEED IN FORMA PAUPERIS
                                   9                                                         AND REASSIGNING CASE
                                                 v.
                                  10                                                         Re: Dkt. No. 2
                                         DENNIS HAYO, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has applied to proceed in forma pauperis under 28 U.S.C. § 1915. Dkt. No. 2.

                                  14   The Court GRANTS the motion to proceed in forma pauperis, without prejudice to the Court’s

                                  15   consideration of any motion to dismiss. IT IS FURTHER ORDERED that the Clerk issue

                                  16   summons, and IT IS FURTHER ORDERED that the U.S. Marshal for the Northern District of

                                  17   California serve, without prepayment of fees, a copy of the complaint and this order upon the

                                  18   defendants.

                                  19          Further, in light of Plaintiff’s consent to magistrate jurisdiction in this case, see Dkt. No.

                                  20   11, the case is reassigned to Chief Judge Spero.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: 3/29/2021

                                  24                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
